Citation Nr: 1225375	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for concussion, residuals of head injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to September 1954, and from January 1961 to May 1965.  He also had subsequent service in the California National Guard, to specifically include active duty for training on September 6, 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2005 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans' Affairs (VA).

In March 2012, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issues of entitlement to service connection for back and foot disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for concussion, residuals of head injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied entitlement to service connection for residuals of a concussion.  

2.  Evidence associated with the record since the April 1991 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for concussion, residuals of head injury. 
    

CONCLUSIONS OF LAW

1.  The April 1991 Board decision is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for concussion, residuals of head injury.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the outcome detailed below concerning the Veteran's claim to reopen, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

In an April 1991 decision, the Board denied entitlement to service connection for residuals of concussion. The Board found that chronic residuals of the concussion had not been shown.   The April 1991 decision is final based on the evidence then of record.   38 U.S.C.A. § 7104.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record at the time of the April 1991 Board decision primarily consisted of the Veteran's service treatment records service personnel records, workmen's compensation records, a VA examination report and statements from the Veteran. 

A 1972 line of duty determination determined that the Veteran was on active duty for training on September 6, 1972.   He was a member of a maintenance support team and preparing to depart on an assigned aircraft for an exercise.  While riding his motorcycle to the shop area for storage he stuck an inadequately marked log barrier.  This caused him to be thrown from the motorcycle to the ground, resulting in cuts, abrasions and severe lacerations.   He was taken to the Naval Hospital in Long Beach, California for treatment until September 22, 1972.  

A September 22, 1972 Naval Hospital Long Beach hospital discharge summary shows that the Veteran had a motorcycle accident on September 6, 1972.  He had been thrown from the motorcycle but was not rendered unconscious.  While at the hospital the Veteran underwent debridement and closure of his multiple facial lacerations.  He was placed on wet dry dressings and did well.  He was to be discharged to return to full duty after two weeks of outpatient convalescent leave.  The discharge diagnoses were concussion and multiple facial lacerations.  

On a November 1973 report of medical history, the Veteran reported that he was slowly gaining back stability after the head injury in September 1972.  A November 1973 periodic medical examination report includes a notation that sequelae from the Veteran's head injury had not been manifested.  

In a January 1974 order, the California Workmen's Compensation Board found that on September 6, 1972, the Veteran sustained a head injury from his motorcycle accident resulting in a post-traumatic psychiatric disability.  A February 1974 Workmen's Compensation report indicates that the Veteran's disability was reasonably found to be permanent.  

A February 1983 progress note shows that the Veteran was referred for a medical evaluation due to declining work performance - i.e. tardiness, absenteeism, decreased work efficiency and reliability-, which was deemed to be associated with alcoholism.   Along with some physical complaints, the Veteran reported memory loss, which was worse with tiredness, anxiety and medication.  He noted that his recent memory was poor but that his past memory was good.  The Veteran admitted using alcohol for the past 40+ years but denied having an alcohol problem.  He denied drinking on the job and argued that his work was satisfactory.  It was noted that the Veteran had had a psychiatric examination following an accident with head injury in September 1973.  The diagnosis at that time was post traumatic syndrome, cerebral concussion, with post-concussion syndrome and peripheral left supra-orbital nerve.  The February 1983 medical examiner diagnosed rule out organic brain syndrome secondary to alcohol addiction and questionable Ganser Syndrome. 

A March 1983 brain scan showed normal brain perfusion and static scans.  The Veteran was still reporting short term memory loss.  After complete psychiatric examination in June 1983, the final psychiatric examination was alcoholic addiction and early organic brain syndrome.  It was the examiner's impression that both of these diagnoses were not service connected but were related to excessive alcoholic ingestion.  

In July 1983, the Veteran was restored to being medically qualified for worldwide duty. 

A February 1984 psychiatric clinic consultation request indicates that the Veteran displayed cognitive impairment, disorientation, defective sensation and perception, impairment for capacity for recall and recent memory, impaired thinking and logical reasoning.  Emotional disturbances, depression, shame, anxiety and irritability were common findings.  It was a concern that due to the chronicity of this problem, the Veteran was incapable of world-wide duty simply because of the strong possibility of accident secondary to his impulsive behavior and poor judgment.  The Veteran was opined to be a safety hazard to himself and others.  The provisional diagnoses were alcohol addiction and organic brain syndrome, early.  

An April 1984 psychological consultation report shows that the Veteran was interviewed and given a battery of psychological tests.  He had been characterized by his supervisor as non-productive but not obstructive during work.  There was some question as to whether he was "lying down on the job" in order to collect early medical retirement.  The evaluating psychologist indicated that the test results suggested inadequate personality/dependency/hypochondriac dynamics.  The psychologist felt that the Veteran's case would be most productively handled on an administrative basis.  April and May 1984 progress notes show that the Veteran was seen for follow-up mental health evaluations related to his difficulties at work.  In April 1984, the evaluating psychologist noted that the work problems were apparently due to possible alcohol abuse and/or organic brain syndrome stemming from the September 1972 injury.          

In a June 1984 memorandum, the Chief of Mental Health services at the Norton Air Force Base Clinic questioned whether the Veteran's use of alcohol warranted the alcohol addiction diagnosis he had been given.  Reviewing his previous evaluations, none of the symptoms outlined in the DSM III had been noted that would lead to making the diagnosis.  The Chief found that the Veteran's difficulties were medical and administrative in nature and not mental health or alcohol related.   

In a June 1989 statement, the Veteran indicated that after the September 1972 injury, he experienced memory loss and loss of libido.  He also reported suffering blackouts for many months.  

In a May1990 statement, the Veteran indicated that when he returned to work after his September 1972 injury, he was weak and had to write instructions down due to loss of memory.  He noted that he required almost 1 1/2 hours to complete a job that had formerly taken him only 15 to 20 minutes.  He indicated that during this time frame he suffered with night sweats and headaches while sleeping.  He reported continued weakness and memory problems.  As a result, he alleged that he was unable to obtain or keep a job.  The appellant argued that he had never fully recovered from the September 1972 accident.

Evidence received since the April 1991 denial includes the testimony from the Veteran and his wife and contemporary medical articles pertaining to the nature of traumatic brain injury.  

In June 2011, the Veteran's representative submitted medical information tending to indicate that signs and symptoms of head injury can vary greatly; that concussion- type symptoms can include difficulty concentrating, increased mood swings, lethargy or aggression and altered sleep habits; and that even mild traumatic brain injury can potentially pave the way for delayed onset brain disorder.  

During the March 2012 Board hearing, the Veteran's wife testified that his memory worsened significantly after the September 6, 1972 accident.  She had found that he had difficulty understanding even simple statements.  She also testified that he experienced other symptoms compatible with mild traumatic brain injury, such as headache, dizziness, nausea, vomiting, trouble concentrating and irritability.  Additionally, the Veteran generally endorsed having symptoms compatible with a traumatic brain injury ever since the September 6, 1972 injury.   

As the above evidence has not been considered, it is new.  While the appellant is not competent to offer a medical diagnosis of traumatic brain injury, he and his wife are competent to offer testimony as to the symptoms the Veteran has had since 1972.  Further, the clinical literature adds evidence to the file concerning medical science's understanding of the nature of a traumatic brain injury.  In short, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, the clinical literature indicates that even a mild head injury can produce residual disability years later and that the Veteran has current symptomatology, which may constitute residual disability from his September 6, 1972 injury.  Thus, the claim is reopened.
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for concussion, residuals of head injury is reopened.  


REMAND

Having reopened the claim of entitlement to service connection for concussion, residuals of head injury, the Board must consider the merits of the claim.  On review, further development is warranted.  

As mentioned above, the September 22, 1972 Naval Hospital Long Beach hospital summary shows a diagnosis of concussion.  The complete record pertaining to the Veteran's hospital stay from September 6 to 22, 1972 has not, however, been associated with the claims file.  Because that records could shed light on the extent of the Veteran's initial concussion, the AMC/RO should attempt to obtain them on remand.  

Also, the AMC/RO should attempt to obtain any outstanding records from the California Workmen's Compensation Appeals Board pertaining to the Veteran's claim for compensation relating to the September 6, 1972 accident.  In particular, January and February 1974 documentation from the Board refers to medical reports made in conjunction with the Veteran's case, including a September 10, 1973 report from Dr. Malvin Braverman, and reports from Dr. Milton Heifetz and Dr. Robert Roback.  Additionally, in December 2009, the Veteran indicated that he was also seen by Drs. Hubbard, Boyle and Haller in conjunction with the Workmen's Compensation case.  The AMC/RO should attempt to obtain copies of these reports along with any other pertinent documentation from the Appeals Board. 

Additionally, the AMC/RO should specifically ask the Veteran to identify all sources of recent treatment or evaluation he has received for residuals of head injury and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, in May 2010, the Veteran submitted release of information forms to allow the RO to obtain medical records from Kaiser Permanente, apparently related to his current claim.  Subsequently, in August 2010, he informed the RO not to spend time requesting these records.  It appears that the RO has already obtained available records from Kaiser Permanente for the time frame between September 1972 and September 2009.  As the case is now being remanded, however, the AMC/RO should determine whether there any pertinent records of Kaiser Permanente treatment from September 2009 to the present.  If so, these records should be obtained.  

Finally, the Veteran should be afforded a VA examination by neurologist prior to final determination of this claim.  38 C.F.R. § 3.159(c)(4).  While the Veteran failed to report for a previous examination scheduled for July 2011 he indicated that he would report for a new examination during the March 2012 hearing.  As his claim has now been reopened, a new examination is in order. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should attempt to obtain any available treatment records pertaining to care the appellant received at Long Beach Naval Hospital from September 6 to 22, 1972 from the National Personnel Records Center (NPRC) and any other appropriate source.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.   The AMC/RO should attempt to obtain any outstanding records from the California Workmen's Compensation Appeals Board pertaining to the Veteran's claim relating to the September 6, 1972 accident.  In particular, the AMC/RO should attempt to obtain a September 10, 1973 report from Dr. Malvin Braverman and reports from Dr. Milton Heifetz, Dr. Robert A. Roback, Dr. Boyle, Dr. Hubbard and Dr. Haller.

3.  The AMC/RO should ask the Veteran to identify all sources of recent treatment or evaluation he has received for residuals of head injury and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  In particular, the AMC/RO should obtain any pertinent treatment records from Kaiser Permanente since September 2009.  The Veteran and/or his representative may also submit such records independently.

4.  Thereafter, the Veteran should be afforded a VA examination by a neurologist to determine whether it is at least as likely as not that he has any residual disability from his September 6, 1972 head injury.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA. Any indicated tests should be performed.

Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has any current residual disability, to include a traumatic brain injury, as a result of his September 6, 1972 head injury.  The examiner must address whether it is more likely than not, i.e., there is greater than a 50 percent chance that the appellant's symptoms are due to a history of nonservice connected alcohol abuse.  The examiner must provide a rationale for all opinions provided.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she should specifically explain the reason for this conclusion.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).   In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.   

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


